Citation Nr: 1417538	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-14 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine with associated spasm, to include a rating in excess of 10 percent earlier than May 28, 2013.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel









INTRODUCTION

The Veteran had active service in the United States Air Force from October 1970 to June 1991.   

This matter comes before the Board of Veterans Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The claim was before the Board on a previous occasion, and was remanded in April 2013 for evidentiary development.  All actions required by the remand have been accomplished.  The RO in a July 2013 rating decision increased the Veteran's rating for his service connected back disability from 10 to 20 percent, effective May 28, 2013.

In the previous remand, it was noted that a claim for an earlier effective date for a compensable rating for a right knee disability, based on clear and unmistakable error (CUE), has been raised by the record but has not been adjudicated in the first instance.  It does not appear as if any action has been taken on this claim, and it is again referred to the RO for appropriate action.  

The entire claims file, to include the portion contained electronically in the Virtual VA and Veterans Benefits Management System (VBMS), have been reviewed in this case.  


FINDINGS OF FACT

1.  For the duration of his appeal, the Veteran experienced muscle spasm in the thoracolumbar spine which has been productive of an abnormal spinal contour; but at now time has the forward flexion in the Veteran's back been functionally limited to 30 degrees or less, and he has not been prescribed bed rest to treat any incapacitating episodes of intervertebral disc syndrome 

2.  There is nothing so unique as to make the schedular rating criteria inadequate in rating the service-connected low back disorder.  
CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the Veteran's back disability, to include a rating in excess of 10 percent earlier than May 28, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code 5243 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 

In an April 2009 VCAA letter, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his initial claim for service connection, the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  In addition, the letter provided the Veteran notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.  Additionally, the Veteran has not pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696  (2009). 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional potentially relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA orthopedic examinations, which are adequate for rating purposes.  See 38 C.F.R. §§ 3.326, 3.327 (2013).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

Under these circumstances, there is no duty to provide another examination or medical opinion with regard to the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013).

Increased Rating 

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

For claims for increased rating which arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In the current case, a "staged rating" has been placed into effect by the RO, and the Board will consider a higher rating for the two periods on appeal.  

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.

The Veteran's degenerative disc disease of the lumbosacral spine is rated under Diagnostic Code 5243.  Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6).  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is warranted for intervertebral disc syndrome when the Veteran has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of assigning evaluations under Code 5243, intervertebral disc syndrome, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.   

Under the General Rating Formula, a 10 percent evaluation is assigned where forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; where the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or with a vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Codes 5235 to 5243.  Additionally, associated objective neurological abnormalities, including, but not limited to, bowel and bladder impairment, are to be evaluated separately under appropriate diagnostic criteria.  See 38 C.F.R. § 4.71a, General Rating Formula for the Spine, Note (1). 

When considering the application of the schedular criteria, raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2013).  The guidance provided in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran in this case was awarded service connection for a low back disability in a March 2010 rating decision with a 10 percent rating established for DDD with associated muscle spasm.  The Veteran filed a timely notice of disagreement with the rating assigned, contends, essentially, that his disability is of greater severity than what is contemplated by the schedular rating that was assigned.  In April 2013, the Board remanded the Veteran's claim to obtain a current VA examination.  In May 2013, such an examination was conducted, and based on these results, the Veteran's disability evaluation was increased to 20 percent disabling, effective May 28, 2013 (the date of the examination).  This creates a "staged rating," and the Board must consider entitlement to a higher evaluation for two periods under appeal.  That is, whether there is entitlement to a rating in excess of 10 percent from the date of the award of service connection (April 10, 2009) to May 27, 2009, and whether there is entitlement to a rating in excess of 20 percent at any time. 

During the course of his appeal, the Veteran has undergone two VA examinations and a number of VA treatment records have been obtained, although the treatment records do not reveal much treatment for the Veteran's back.

The Veteran underwent his first VA examination in February 2010 at which he reported experiencing back pain since the 1980s.  The Veteran did not voice any neurological complaints of any sort and did not have bowel or bladder difficulties.  Range of motion testing, done three times for each tested movement, revealed forward flexion to 75 degrees, extension to 15 degrees, left lateral rotation to 25 degrees, and right lateral rotation to 20 degrees.  The Veteran reported "stiffness, but no pain" after the exercises, and there was no additional impairment after repetitive testing.  The Veteran was assessed with degenerative disc disease with associated muscle spasm; but the examiner found no associated neurologic deficiency, including no bowel or bladder problems.  The Veteran demonstrated a normal gait.  Of note, x-rays of the lumbar spine showed degenerative changes, and arthritic changes in the facet joints from L2-S1 were documented, but the x-rays were interpreted as showing normal alignment.  

A VA clinical note, dated the month prior to the examination, did include an assessment of chronic low back pain as being present with occasional need for narcotics to manage the discomfort.  Prior to this, the Veteran was, in a VA clinical assessment, confirmed to exhibit paraspinal spasm in December 2009.  

The Veteran underwent a second VA examination in May 2013 at which he demonstrated forward flexion to 70 degrees, extension to 25 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 25 degrees.  With all tested movements, there was "no painful motion" noted.  Repeated testing was performed with no additional impairment, although the Veteran was noted, generally, to exhibit "pain on movement, deformity, and less than normal range of motion."  As had been noted in previous clinical and examination reports, the Veteran again was assessed as having muscle spasm.  It was noted that while this spasm did not affect the Veteran's gait, the spasm did cause the Veteran to experience scoliosis in his spine.  There were no assessed neurological manifestations, ankylosis was not found, and while DDD was diagnosed, the Veteran was not found to have experienced any incapacitating episodes associated with intervertebral disc syndrome (with or without physician-prescribed bed rest).  Lumbar strain, DDD, and spondylosis, with scoliosis affected by muscle spasm, were assessed.  

VA treatment records have been reviewed, but do not show any prescribed bed rest, range of motion testing, or back-related neurologic impairment.  For example, at the May 2013 VA examination, the examiner found no radiculopathy or other neurologic impairment, straight leg raises were negative, and the Veteran had normal sensory testing in his lower extremities.

With respect to all periods under appeal, the Board notes that the Veteran has never been diagnosed as having ankylosis in his thoracolumbar spine.  The Veteran has also not been shown to experience any neurologic impairment as a result of his back disability, and he has not been prescribed bed rest at any point.

With regard to limitation of motion, the Veteran has not been shown to be so limited as to warrant a 20 percent rating at any point, as his forward flexion has not been shown to be functionally limited to 60 degrees or less.  As noted, the Veteran demonstrated forward flexion to 70 degrees at his most recent VA examination in 2013.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Here, the Veteran's forward flexion has not been shown to be functionally limited to 60 degrees at either of his VA examinations, and his combined range of motion has not been shown to be limited to 120 degrees or less..  Rather, he has demonstrated pain-free forward flexion to well-beyond 60 degrees, even following repetitive motion testing.  As such, it is not shown that weakness, stiffness, fatigability, and lack of endurance have functionally limited the Veteran's forward flexion to 60 degrees or less. 

The Veteran's rating was increased from 10 to 20 percent based on a notation in his May 2013 examination report which suggested that he had muscle spasm or guarding that was severe enough to cause an abnormal spinal contour.  However, this is the first occasion that the Veteran's muscle spasm or guarding was shown to be severe enough to cause an abnormal spinal contour.  As noted, at the Veteran's earlier examination in 2010, x-rays showed normal alignment in the Veteran's spine, and no abnormal spinal contour was found.  While the Veteran has experienced muscle spasms throughout the appeal, the fact is that the presence of muscle spasms is the basis upon which the Veteran's 10 percent rating is based.

VA treatment records similarly fail to show such an abnormal spinal contour prior to May 2013.  As such, the 20 percent rating, but no higher, was appropriately awarded as of the date of the Veteran's VA examination in May 2013, and a rating in excess of 10 percent earlier than May 2013 is not warranted.  Accordingly, the Veteran's claim is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected back are adequate in this case.  The Veteran's primary symptoms include limitation of motion, pain, and muscle spasm, all of which have been contemplated in the schedular ratings that are assigned, and the rating schedule provides higher ratings for instances of increased severity of the Veteran's disabilities.  As such, the assigned schedular evaluations are adequate, and therefore, referral for extraschedular consideration is not warranted. 
 

ORDER

An initial rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine with associated spasm, to include a rating in excess of 10 percent earlier than May 28, 2013, is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


